DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30th, 2021 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Claim Objections

    PNG
    media_image1.png
    521
    720
    media_image1.png
    Greyscale
Claim 1 is objected to because of the following informalities:  Amendments that had not been entered in the after final consideration program were incorrectly marked with strikethrough and underline as required (See images below).  In order to facilitate compact prosecution, the examiner will examine the claims despite the error.


    PNG
    media_image2.png
    553
    677
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Haught (US 9,931,190 B2) in view of Boyd (US 5,732,415).
Regarding claim 1, Haught teaches a protective head cover for an animal (Figs 1-22), the protective head cover comprising: a first rectangular cover portion (Fig 1 Items 14,16- right and left neck straps) adjustably fastenable around the neck of the animal (Fig 1 Items 15, 17- hook and loop fasteners), and a second closed curvilinear cover portion comprising a tangential edge which is attached to a longitudinal side of the first cover portion (Fig 1 Items 24,26- right and left wings), and tapering outward sections on either side of the tangential edge (Fig 1 Items 24,26- right and left wings), the second cover portion being adjustably fastenable and adapted to cover at least the occiput and ears of the animal (Fig 1 Items 25,27- hook and loop fasteners).
However, Haught does not teach a first fastener part located on the first cover portion and near the tangential edge of the second cover portion, the first fastener part being adapted to attach to a second fastener part which is attached to the second cover portion at a location between the tapering outward sections and a distance from the tangential edge, wherein the first and the second fastener parts are located on a first axis perpendicular to the tangential edge of the second cover portion, wherein the first and the second fastener parts can be adjustably fastened to each other so as to vary an amount of overlap between the first and the second cover portions, whereby a part of the second cover portion is arranged to be disposed in a folding position on top of the first cover portion.
Boyd does teach a first fastener part located on the first cover portion and near the tangential edge of the second cover portion (Fig 1 Items 38 & 40- loop portion), the first fastener part being adapted to attach to a second fastener part which is attached to the second cover portion at a location between the tapering outward sections and a distance from the tangential edge (Fig 1 Items 30 & 32- side straps, Col. 4 Lines 1-9), wherein the first and the second fastener parts are located on a first axis perpendicular to the tangential edge of the second cover portion, wherein the first and the second fastener parts can be adjustably fastened to each other so as to vary an amount of overlap between the first and the second cover portions (Fig 1 Items 30 & 32- side straps, Abstract), whereby a part of the second cover portion is arranged to be disposed in a folding position on top of the first cover portion (Fig 1 Item 30- side strap, Col. 3 Line 55 thru Col. 4 Line 9 “The side straps 30,32 are positioned along length 42 and folded over so that one element of the Velcro.RTM. material, such as Velcro.RTM. hook portion 36, couples with the complimentary material, such as elongate Velcro.RTM. loop portion 40, on the collar 18.”). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to have provided the teachings of Haught’s connection between the first rectangular cover portion and second closed curvilinear cover portion with the further teachings of Boyd’s first and second cover portions having an adjustable connection with first and second overlapping fasteners in order to provide the apparatus with the ability to be separated for compactibility and selectively independent use of the covers as desired by the owner, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding claim 2, modified Haught teaches all of the abovementioned claim 1 and further teaches wherein the first and the second fastener parts are located on an outer part of the protective head cover (Boyd- Fig 1 Items 34, 36, 38, 40- Hook and Loop portions, Col. 4 Lines 1-9, see Haught’s first and second portion being attached via Velcro as modified by Boyd according to the combination of claim 1).
Regarding claim 3, modified Haught teaches all of the abovementioned claim 1 and further teaches wherein, when the second fastener part is moved in a direction away from the tangential edge of the second cover portion towards the first cover portion, a size of the protective head cover decreases in a direction perpendicular to the tangential edge of the second cover portion (Haught- Col. 9 Lines 11-21, Col.15 Lines 18-27). Furthermore, while Haught does teach of a means to adjust the size and positioning of the head cover portion (Haught- Col. 15 Lines 18-27), the separability of the two cover portions as taught by Boyd (Boyd- Items 34, 36, 38, 40- hook and loop portions) allow the same functionality as claimed.
Regarding claim 5, modified Haught teaches all of the abovementioned claim 1 and further teaches wherein the fastener parts are hook and pile fastener parts (Haught- Col. 2-3 Lines 64-25)(Boyd- Abstract, Col. 4 Lines 1-9).
Regarding claim 6, modified Haught teaches all of the abovementioned claim 1 and further teaches wherein the first and the second cover portions comprise hook and pile, and button fasteners (Haught- Col. 5 Lines 57-61), and the second cover portion further comprises a plurality of extensions which extend radially outward from the first axis (Haught- Fig 1 Items 24, 26- right and left wings).
Regarding claim 7, modified Haught teaches all of the abovementioned claim 1 and further teaches wherein the second cover portion comprises, in an inner part, a plurality of pockets on or parallel to the first axis (Haught- Col. 15 Lines 36-39), the plurality of pockets being adapted to seat resilient plates and are adapted to allow the resilient plates to be inserted or removed (Haught- Fig 17 Item 513,513'- plates).
Regarding claim 8, modified Haught teaches all of the abovementioned claim 1 and further teaches wherein the second cover portion further comprises, in the inner part, a plurality of cavities, the plurality of cavities being located on opposite sides of the first axis (Haught- Col. 5 Lines 1-11).
Regarding claim 13, modified Haught teaches all of the abovementioned claim 1 and further teaches wherein at least the fasteners in contact with the animal are made of soft material (Haught- Col. 5 Lines 1-11).
Regarding claim 14, modified Haught teaches all of the abovementioned claim 1 and further teaches wherein the tapering outward sections of the second cover portion are curved (Haught- Col. 7 Lines 47-51), and the second cover portion further comprises a flexible member disposed along a circumference of the second cover potion, and sandwiched between the inner part and the outer part of the second cover portion (Haught- Col. 5 Lines 1-11).
Regarding claim 15, modified Haught teaches all of the abovementioned claim 1 and further teaches wherein, when the protective head cover is worn by the animal, each of the inner part of the first and the second cover portions faces a region near the head of the animal (Haught- Figs 5, 8-10, 14, 19, and 22).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Haught (US 9,931,190 B2) in view of Boyd (US 5,732,415) as applied to claim 1 above, and further in view of Kerrigan (US 6,571,745 B2).
Regarding claim 4, modified Haught teaches all of the abovementioned claim 1 but does not teach a third fastener part on an inner part of the first cover portion adjustably fastenable to the second fastener part on the second cover portion.
Kerrigan does teach a third fastener part on an inner part of the first cover portion adjustably fastenable to the second fastener part on the second cover portion (Fig 2 Item 20- securing means, Col. 2 Lines 64-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Haught’s animal protective head device with the further teachings of Kerrigan’s third fastener on the inner surface of the first cover in order to prevent unwanted movement of the second cover portion.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Haught (US 9,931,190 B2) in view of Boyd (US 5,732,415) as applied to claim 8 above, and further in view of Cleva (US 20140215695 A1).
Regarding claim 9, modified Haught teaches all of the abovementioned claim 8 but does not teach wherein each of the plurality of cavities comprises a first opening which is larger than a second opening, and each of the plurality of openings is adapted to receive a padding via the first opening.
Cleva does teach wherein each of the plurality of cavities comprises a first opening which is larger than a second opening, and each of the plurality of openings is adapted to receive a padding via the first opening (Fig 3 Items 302, 304- opening, [0064-0067]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided the cavities as taught by Haught to incorporate the teachings of Cleva by including a plurality of cavities with a first opening larger than the second opening in order to receive and support protective inserts of various dimension.
Regarding claim 10, modified Haught teaches all of the abovementioned claim 9 and further teaches wherein each of the plurality of cavities is further adapted to receive an ear of the animal via the first opening and allow it to extend via the second opening (Cleva- Fig 3 Items 302, 304- opening [0067]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Haught (US 9,931,190 B2) in view of Boyd (US 5,732,415) and Cleva (US 20140215695 A1) as applied to claim 9 above, and further in view of Svehaug (US 20140007324 A1).
Regarding claim 11, modified Haught teaches all of the abovementioned claim 9 but does not teach wherein each of the plurality of cavities comprises a fastener part adapted to position each padding inside each cavity.
Svehaug does teach wherein each of the plurality of cavities comprises a fastener part adapted to position each padding inside each cavity ([0043]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the cavities as taught by Haught to incorporate the teachings of Svehaug by including a fastener part in each cavity in order to secure the padding within said cavities.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Haught (US 9,931,190 B2) in view of Boyd (US 5,732,415) as applied to claim 8 above, and further in view of Svehaug (US 20140007324 A1).
Regarding claim 12, modified Haught teaches all of the abovementioned claim 8 but does not teach wherein each padding comprises cushioned padding or thermal padding.
Svehaug does teach wherein each padding comprises cushioned padding or thermal padding ([0048]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provide the teachings of Haught’s animal protective head device with the further teachings of Svehaug’s cushioned padding in order to protect the skull of the user. 
Response to Arguments
Applicant's arguments filed August 30th, 2021 have been fully considered but they are not persuasive. As seen in the image below, the primary reference Haught (left image) and the instant application’s invention share the same structure with the exception of a separable fastening system, however, as presented above and in previous office actions, constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. It is clearly seen that Haught’s protective device and the applicant’s invention consist of the same hood portion, collar portion, tapered edges (circles), and tangential edge
    PNG
    media_image3.png
    328
    481
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    274
    464
    media_image4.png
    Greyscale
 (horizontal solid line) located along a central axis (dotted line).
The only difference in applicant’s invention is the fastener system located along the central axis configured to adjustably attach the hood portion to the collar portion. As presented above, in a previous office action, and discussed in an interview with applicant’s attorney, a secondary reference (Boyd) teaches an adjustable hook and loop fastener system which connects a head portion to a collar portion in the same overlapping fashion as claimed by the applicant and described in the specification (See 103 rejection section, Claim 1). 
The adjustable hook and loop fastener system can be utilized anywhere along the central axis (dotted line) of the primary reference in order to arrive at the applicant’s claimed invention. Applicant’s argument that the second fastener part attachment point offset from the tangential edge (horizontal solid line) on the hood portion provides no change in function that one of ordinary skill in the art would not produce since it has been recognized that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB K HRUBES whose telephone number is (303)297-4295.  The examiner can normally be reached on Monday-Friday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.K.H./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642